—Order *1086unanimously affirmed without costs. Memorandum: We reject the contention of petitioner that the determination denying her petition for sole custody of the parties’ son and granting custody to respondent lacks a sound and substantial basis in the record (see, White v White, 209 AD2d 949, lv dismissed 85 NY2d 924; Fox v Fox, 177 AD2d 209, 211-212) and is against the weight of the evidence (see, Matter of Paul C. v Tracy C., 209 AD2d 955, 956). Respondent met his heavy burden of proving that the change of custody is in the child’s best interests (see, Matter of Ammann v Ammann, 209 AD2d 1032; see also, Eschbach v Eschbach, 56 NY2d 167, 171-174; Friederwitzer v Friederwitzer, 55 NY2d 89, 93-95). (Appeal from Order of Supreme Court, Herkimer County, Gilbert, J. — Custody.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Boehm, JJ.